Citation Nr: 1548351	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  10-03 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for myotonia congenita.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	John V. Tucker, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1958 to September 1964.  

The Veterans' claim of entitlement to service connection for myotonia congenital comes to the Board of Veterans' Appeals (Board) from a January 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran's claim of entitlement to a total disability rating based upon individual unemployability (TDIU), stems from his previous appeal regarding an increased disability rating for a skin disorder.  A September 2012 Board decision adjudicated the increased rating claim but deferred adjudication of the Veteran's TDIU claim pending adjudication of his claim of entitlement to service connection for myotonia congenita.  

The matters were subsequently remanded by the Board in June 2013 to ensure the issuance of a statement of the case (SOC) regarding the Veteran's claim of entitlement to service connection for myotonia congenita.  As discussed below, there has been substantial compliance with the requested development, see Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers the right to compliance with remand orders); however, an additional remand is warranted for further development in light of the evidence of record.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a June 2015 videoconference hearing, and a transcript of the hearing has been associated with the claims file.  

Given some ambiguity in the record regarding the Veteran's appointed representative, the Board sent the Veteran a letter to clarify his current representative in September 2015.  Later that same month, the Veteran's attorney submitted a valid VA Form 21-22a, Appointment of Individual as Claimant's Representative, appointing attorney John V. Tucker as the Veteran's current representative with respect to his claims before the Board.  See 38 C.F.R. § 14.631(a) (2015).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary for further development prior to adjudication of the Veteran's claims on appeal.  Specifically, a VA examination is warranted to determine the etiology of the Veteran's claimed myotonia congenita.  

Post-service private treatment records document the Veteran's diagnosis of myotonia congenita secondary to Agent Orange exposure, although it is unclear if this documented diagnosis was more than a notation of the Veteran's reported personal medical history.  

VA treatment records from June 2010 document electromyography (EMG) findings of myotonic discharges of waxing and waning type in all muscles tested; the considered causes included type I and type II myotonic dystrophy and non-dystrophic conditions such as myotonia congenita, hyperkalemic periodic paralysis, paramyotonia, acid maltase deficiency, toxic myopathy, and body myositis, etc.  

A July 2010 VA neurology note documents a differential diagnosis of myotonic dystrophy versus myotonia congenita, although the neurologist noted that the Veteran did not have clinical characteristics of myotonic dystrophy.  A subsequent April 2011 VA treatment note documents a neurologic examination which was remarkable for delayed relaxation which improved with exercise and percussion myotonia; the findings suggested probable myotonia congenita.  

The Veteran has repeatedly denied a family history of myotonia, including at his June 16, 2015, and the Board finds no reason to doubt his credibility in this regard.  
Moreover, the Veteran has continually asserted that his claimed condition is related to his exposure to herbicides during active service.  A February 2013 letter from VA to the Veteran regarding his eligibility for VA healthcare documents his status as a Vietnam-era herbicide-exposed Veteran.  

Additionally, the Veteran has submitted voluminous Internet and medical literature concerning myotonia congenita and the effects of herbicide exposure.  In particular, the Veteran has submitted a May 1990 Report to the Secretary of the Department of Veterans Affairs on the Association Between Adverse Health Effects and exposure to Agent Orange.  This report contains a citation to a 1977 study of the Internation Agency for Research on Cancer (IARC) which notes that 2,4-5 - part of the 50/50 mixture of Agent Orange, along with 2,4,5-T - resulted in numerous anomalies and increased mortality rates in animals and humans, including myotonia.  

Given the above, the Board finds that a VA examination is warranted to determine the etiology of the Veteran's claimed myotonia congenita condition.  VA's duty to assist includes obtaining a medical examination when such is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014).  

Additionally, the Board notes that VA has a duty to seek any outstanding records of VA treatment.  38 U.S.C.A. § 5103A(b)(1).  VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, upon remand, the AOJ should any outstanding VA treatment records related to the Veteran's claimed condition dated to the present.  

Finally, as noted in the September 2012 Board remand, the Veteran has claimed unemployability due his service-connected skin disability and his claimed myotonia congenita.  Because the adjudication of the Veteran's claim of entitlement to service connection for myotonia congenita might impact his TDIU claim, the Board finds that the claims are inextricably intertwined.  See Harris v Derwinski, 1 Vet App 180, 183 (1991) (noting that two issues are inextricably intertwined when the adjudication of one issue could have significant impact on the other issue).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA treatment records that have not been associated with the claims file.  A copy of any records obtained or response received, to include any negative replies, should be included in the claims file.  

2.  After the above development, schedule the Veteran for a VA examination to determine the identity and etiology of his claimed myotonia congenita, or any similar myotonic condition.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the examination report.  

The examiner is directed to administer all necessary testing of the Veteran, and to prepare a report which fully discusses his symptomatology and test findings as related to the diagnostic criteria for any pertinent disability currently shown.  After reviewing all pertinent records associated with the claims file and conducting an evaluation of the Veteran, the examiner is requested to offer an opinion as to whether the Veteran has a current myotonic disability, to include myotonia congenita, that is at least as likely as not (a 50 percent probability or greater) related to the Veteran's active service, to include exposure to herbicides.  

In forming the requested opinion, the examiner is asked to review and discuss all relevant evidence of record, including VA and private treatment records, the Veteran's lay statements, and additional evidence submitted by the Veteran indicating a relationship between herbicide exposure and myotonic disability.  

3.  Thereafter, readjudicate the Veteran's claims of entitlement to service connection for myotonia congenita and TDIU in light of the evidence added to the record.  If any benefit sought remains denied, provide the Veteran and his attorney with a supplemental statement of the case (SSOC) and a reasonable opportunity to respond, after which the matters should be returned to the Board for further adjudication, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




